DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 4, 2019.  Claims 1-5 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Japanese Patent Application No. JP2018-214084, filed November 14, 2028, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 4, 2019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



…a controller configured to
detect that an output timing of route guidance information from a navigation apparatus…matches an output timing of route guidance information from the autonomous driving apparatus (e.g. mental process through observation);
acquire output setting information for the route guidance information output from the navigation apparatus (e.g. mental process of reviewing a look-up table or other specification data); and
decide output setting information for the route guidance information output of the autonomous driving apparatus based upon the acquired output setting and detection (mental process of deciding on a change to be made to the output setting).

The foregoing limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller configured to” nothing in the claim element precludes the step from practically being performed in the mind or by hand. For example, the detection step may be performed by observation of simultaneous instruction being generated from the navigation apparatus and autonomous driving apparatus, or even by a failure of the system as a result of simultaneous and conflicting instructions.  With respect to the acquiring step, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element: i) that the autonomous driving apparatus is anticipated to be mounted to a vehicle and that the generated guidance information from the navigation apparatus is from a navigation apparatus mounted to the vehicle.  However, neither of these limitations require that the controller incorporated into a practical application, such as the controller being mounted to and connected to the navigation apparatus and autonomous driving apparatus.  Accordingly, controller in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The Office further notes that dependent claims 2-4 to not appear to include any other feature to elevate the invention above an abstract idea.  For example, claim 2 merely defines what constitutes matching, claims 3 and 4 merely indicates potential output settings that may be utilized.  Accordingly, under its broadest reasonable interpretation, the claim covers performance of the limitation in the mind but for the recitation of generic computer components, which falls within the “Mental Processes” grouping of abstract ideas. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term "matches" in independent claims 1 and 5 is a relative term which renders the claim indefinite.  The term "matches" is not defined by the claim, the 

Claim 3 recites the limitation "the output setting information", but fails to indicate if it is reference to the output setting information of the navigation apparatus, the autonomous driving apparatus, or both, as introduced in claim 1.  There is insufficient antecedent basis for this limitation in the claim.  Correction(s) is/are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0294181, to Ohno et al. (hereinafter Ohno).

As per claim 1, Ohno discloses an autonomous driving apparatus to be mounted on a vehicle (e.g. see paragraph 0004, wherein a system for a plurality of autonomous vehicles is provided) , the autonomous driving apparatus comprising a controller configured to detect that an output timing of route guidance information from a navigation apparatus mounted on the vehicle matches an output timing of route guidance information from the autonomous driving apparatus (e.g. see Fig. 4A, and at least paragraph 0086-0088, wherein during generation of traveling instruction, which would be continuous, the system generates obstacle avoidance instruction and switches display of traveling instruction to obstacle avoidance instructions), acquire output setting information for the route guidance information output from the navigation apparatus (e.g. see Fig. 4A, and at least paragraph 0086-0088, the Office notes that the output setting would be the continuous navigation instructions), and decide output setting information for the route guidance information output from the autonomous driving apparatus based on the acquired output setting information and the detection (e.g. see Fig. 4A, and at least paragraph 0086-0088, the Office notes that based upon the detection of the obstacle, the navigation instruction are not provided and instead obstacle avoidance instructions are provided).  With particular reference to Claim 5, which provides decide output setting information for the route guidance information output from the navigation apparatus based on the acquired output setting information and the detection (the Office notes that after the vehicle has passed the obstacle, the system would revert to navigation, which would change a setting of the navigation apparatus). 

As per claim 2, Ohno discloses the features of claim 1, and further discloses wherein the controller is configured to detect that both of the output timings match each other in a case where a time difference between the output timing of the route guidance information from the navigation apparatus and the output timing of the route guidance information from the autonomous driving apparatus is within a predetermined time (e.g. the Office notes that output of the navigation apparatus and the output of the autonomous driving apparatus would be within some sort of predetermined time period, which would include simultaneous or otherwise).

As per claim 2, Ohno discloses the features of claim 1, and further discloses wherein: the output setting information includes information for designating a first setting for displaying the route guidance information as an image, information for designating a second setting for displaying the route guidance information as text, information for designating a third setting for outputting the route guidance information as a voice, and information for designating a fourth setting for outputting the route guidance information as a sound effect; and the controller is configured to decide the output setting information regarding the first to fourth settings for the route guidance information from the autonomous driving apparatus to be different from output setting information regarding the first to fourth settings for the route guidance information from the navigation apparatus (e.g. the Office notes that output of the navigation apparatus and the output .

Allowable Subject Matter
Claim 3, as well as its dependent, would be allowable if amended to correct other defects herein.  The features of the output settings of both the autonomous driving apparatus and navigation apparatus including image, text, voice and sound effect, and the output setting of the autonomous driving apparatus being different from the navigation apparatus, based upon the constraints of claim 1, renders claim 3, as well as its dependent, novel and non-obvious in view of the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes US Patent Publication Nos. 2017/0274931 and 2015/0177010, which relate to vehicle display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES M MCPHERSON/Examiner, Art Unit 3669